Opinion issued May 5,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01091-CV
———————————
Stanley Tener, Appellant
V.
Sézanne Arlitt, Appellee

 

 
On Appeal from the 310th District
Court
Harris County, Texas

Trial Court Case No. 2007-53880
 

 
 
MEMORANDUM O P I N I O N
Appellant Stanley Tener has neither established
indigence, nor paid, or made arrangements to pay, the fee for preparing the
clerk=s
record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3 (allowing involuntary dismissal).
          We
dismiss the appeal for want of prosecution.
 
PER CURIAM
 
Panel consists of Chief Justice Radack
and Justices Sharp and Brown.